Citation Nr: 0426553	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  97-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective 
hearing in the left ear.

2.  Entitlement to service connection for a left eye 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a speech 
impediment.

5.  Entitlement to service connection for eating 
difficulties.

6.  Entitlement to an evaluation in excess of 30 percent 
for paralysis of the left facial nerve.  

7.  Entitlement to an evaluation in excess of 30 percent 
for a total left parotidectomy.  



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an April 1997 rating action of the 
Philadelphia, Pennsylvania RO that denied the claims listed 
on the front page of this decision.  

The veteran also perfected an appeal with regard to a claim 
for total rating based in individual unemployability.  The RO 
subsequently granted that benefit.

In August 1998, the RO issued a statement of the case with 
regard to the issues of entitlement to service connection for 
a number of psychiatric symptoms, and substance abuse.  The 
RO subsequently granted service connection for adjustment 
disorder with mixed emotional features.  In any event the 
veteran did not submit a substantive appeal with regard to 
these issues, and they were not certified for appellate 
consideration.

In July 2003 VA revoked the authority of the veteran's 
appointed representative on appeal to represent VA claimants.  
The Board sent the veteran a letter, dated August 20, 2004, 
that informed him of this action, that he had the right to 
appoint another representative, and that he could represent 
himself.  He was advised that if he did not respond within 30 
days, he would be assumed to have chosen to represent 
himself.  No response to this letter from the veteran has 
been received and the issues listed on the title page of this 
decision are now before the Board on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) requires VA to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements were not 
met if VA could not point to a specific document in the 
record that provides the necessary notice.  See Quartuccio v. 
Principi, 16 Vet App 183 (2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claim on 
appeal.

In addition, the Board notes that considerable evidence, 
including several VA examination reports have been associated 
with the records since the RO adjudicated the issues 
currently on appeal in April 1997.  It does not appear from 
the a review of the claims folder that the RO has issued a 
supplemental statement of the case considering any of the 
evidence since its April 1997 rating action as is required by 
38 C.F.R. § 19.37(a) (2003).  

The total left parotidectomy is evaluated on the basis of 
disfiguring scars of the head face or neck.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  The criteria for evaluating 
scars was revised effective August 30, 2002.  67 Fed. Reg. 
49,596 (Jul. 31, 2002).  The veteran has not been advised of 
the new rating criteria.  Recent examinations do not contain 
findings referable all of the new criteria.  Therefore, a new 
examination is necessary.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The AMC or RO should provide the 
veteran with the specific notice required 
under the provisions of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to the claims on appeal.  

2.  The AMC or RO should afford the 
veteran a dermatology examination to 
evaluate the disfigurement caused by the 
parotidectomy scars.  The examiner should 
review the claims folder in conjunction 
with the examination.

The examiner should report the length and 
width of the parotidectomy scars, whether 
the scars are elevated or depressed, and 
whether they are adherent.  The examiner 
should also report whether the scar is 
hypo- or hyper- pigmented, there is 
abnormal skin texture, or missing soft 
tissue in an area in excess of six square 
inches or 39 centimeters. 

The examiner should also report whether 
there is gross distortion or asymmetry of 
any pair of facial figures.  If so, the 
examiner should specify the facial 
features that are grossly asymmetrical.

The examiner should also express an 
opinion as to the severity of the facial 
disfigurement.

3.  Then, the AMC or RO should 
readjudicate the claims on appeal, and if 
any remain denied, issue an appropriate 
supplemental statement of the case.  If 
the parotidectomy issue remains on 
appeal, the supplemental statement of the 
case should include the new rating 
criteria for scars.  The case should then 
be returned to this Board, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




